Title: From John Adams to Mercy Otis Warren, 3 August 1779
From: Adams, John
To: Warren, Mercy Otis


     
      Madam
      
       post 3 August 1779
       
      
     
     A few days ago, I was favoured with your obliging Letter of 29 July, and am much obliged to the Gentleman who perswaded you to write, as well as to you, for complying with his Desire.
     I shall never have So many Correspondents as to make me neglect the Letters of a Lady, whose Character I revere so much and whose Correspondence I prize so highly. I have had the Pleasure of two Let­ters, at Passy, both of which I very punctually answerd, and should have answered all if they had been an hundred.
     In Truth Madam, I had very little Intelligence from America during my Absence. Your Friend, was as usual my best Correspondent, among the Gentlemen From Congress I could obtain no Intelligence at all.
     If I comprehend the Resolves you mention, I am not at a Loss for the Influence, that obtained them. A factious Demagogue, disappointed in his Views of Ambition and Avarice, assisted by, a numerous Band of mercantile Speculators in Contract with him, on both side the Water, with a factious, foreign Minister, Consul, and Vice Consull have forced up into Vegetation those Hotbed Plants, by the best opinion I can form.
     I fear, Madam, We shall be much longer, distressed by Gamblers and stockjobbers. I can see no End to it. Yet sometimes Things are ordered better than We can foresee.
     The Follies and Frivolities of our Countrymen, are too Serious to be ridiculous. Time however, and the Perseverance of the few who now, disapprove them, may produce a Cure. We shall find, by and by, that those who corrupt our symplicity, will be restrained. The Government, influenced chiefly by the Yeomanry will, after a little while, take Care of the Coxcombs and Coquettes.
     Our Calamities, I think, will not be greatly increased, altho they may be prolonged.
     I join with you, most sincerely, Madam, in deploring the Loss of our great and excellent Friend Dr. Winthrop, for whose Name and Character I shall ever entertain the highest Veneration. The University, the State and the Republick of Letters, have all Cause to lament the Death of this able and amiable Man.
     
      I am with great Respect, & Esteem,
      John Adams
     
    